17‐3236 
     Murphy v. Morlitz, et al. 
                                                                                                      
                            UNITED STATES COURT OF APPEALS 
                                FOR THE SECOND CIRCUIT 
                                                      
                                  SUMMARY ORDER 
      
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF 
APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A  SUMMARY 
ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
COUNSEL.   
      
                   At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
     Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
     the City of New York, on the 21st day of September, two thousand eighteen. 
      
     PRESENT:   
                   JOHN M. WALKER, JR., 
                   DENNIS JACOBS, 
                   GUIDO CALABRESI, 
                            Circuit Judges.   
     _____________________________________ 
     Timothy D. Murphy, 
      
                            Plaintiff‐Appellant, 
                   v.                                                          17‐3236 
      
     Gerald Morlitz, CNF II, LLC, RAI Premium 
     Finance, LLC, and RAI Insurance Group, 
      
                            Defendants‐Appellees, 
      
     The Robert & Shirley Murphy Survivorship   
     Trust, dtd 11/1/05,   
      
                            Defendant. 
     _____________________________________ 
FOR PLAINTIFF‐APPELLANT:                                            Timothy D. Murphy, pro 
                                                                    se, Riverside, CA. 
 
FOR DEFENDANTS‐APPELLEES:                                           Rachel Aghassi (Andrew 
                                                                    R. Jones, Jason Kayne, on 
                                                                    the brief), Furman Kornfeld 
                                                                    & Brennan LLP, New 
                                                                    York, NY, for Defendant‐
                                                                    Appellee Gerald Morlitz. 
 
                                                                    James R. Anderson, 
                                                                    Harrison, NY, for 
                                                                    Defendants‐Appellees RAI 
                                                                    Premium Finance, LLC, and 
                                                                    RAI Insurance Group. 
 
        Appeal from a judgment of the United States District Court for the Southern 
District of New York (Broderick, J.). 
         
        UPON  DUE  CONSIDERATION,  IT  IS  HEREBY  ORDERED,  ADJUDGED, 
AND DECREED that the judgment of the district court is AFFIRMED.   
         
        Timothy  Murphy,  a  lawyer  appearing  pro  se,  appeals  from  a  judgment  of  the 
United States District Court for the Southern District of New York (Broderick, J.) granting 
the  defendants’  motions  to  dismiss  under  Rule  12(b)(6)  and  (b)(7).    Murphy,  a 
beneficiary of a trust established by his parents, alleges that in 2008 the trustee secretly 
sold the trust’s property (his parents’ life insurance policy) and distributed the proceeds 
to the other trust beneficiaries, but not him.    Murphy filed this September 9, 2015 action 
against the trust, the trustee, and various other defendants associated with the trust for 
(1) breach of fiduciary duty, (2) conversion, (3) constructive trust, (4) constructive fraud, 
(5) interference with economic advantage, and (6) an accounting.    The district court held 
that Murphy’s claims were time‐barred and that he was not entitled to equitable estoppel.   
We assume the parties’ familiarity with the underlying facts, the procedural history of 
the case, and the issues on appeal. 
         
        “We  review  de  novo  a  district  court’s  grant  of  a  defendant’s  motion  to  dismiss, 
accepting  all  factual  allegations  in  the  complaint  as  true,  and  drawing  all  reasonable 
inferences in the plaintiff’s favor.”    City of Pontiac Gen. Emps. Ret. Sys. v. MBIA, Inc., 637 
F.3d 169, 173 (2d Cir. 2011) (internal quotation marks omitted).    Although pro se litigants 
                                                  2
are  generally  entitled  to  special  solicitude,  Murphy  is  not  because  he  is  a 
lawyer.   See Tracy v. Freshwater, 623 F.3d 90, 101‐02 (2d Cir. 2010).    The parties referred 
exclusively to New York law in the district court and in this appeal, “and such implied 
consent is sufficient to establish choice of law.”    Krumme v. WestPoint Stevens Inc., 238 
F.3d  133,  138  (2d  Cir.  2000)  (internal  quotation  marks  and  alteration  omitted).   
Accordingly, we rely on New York’s statutes of limitations and tolling provisions. 

       1. The elements of a breach of fiduciary duty claim under New York law are (1) 
the  existence  of  a  fiduciary  relationship,  (2)  misconduct  by  the  defendant,  and  (3) 
“damages  directly  caused  by  [the  defendant’s]  misconduct.”    Pokoik  v.  Pokoik,  982 
N.Y.S.2d  67,  70  (1st  Dep’t  2014).    Breach  of  fiduciary  duty  claims  that  seek  money 
damages only are subject to a three‐year statute of limitations; those seeking equitable 
remedies are subject to a six‐year statute of limitations.    IDT Corp. v. Morgan Stanley Dean 
Witter & Co., 12 N.Y.3d 132, 139 (2009).    A claim for breach of fiduciary duty accrues “as 
soon as the claim becomes enforceable, i.e., when all elements of the tort can be truthfully 
alleged in a complaint.    As with other torts in which damage is an essential element, the 
claim . . . is not enforceable until damages are sustained.”    Id. at 140 (internal quotation 
marks omitted). 

        The  complaint  clearly  alleges  that  Murphy  suffered  damages  at  the  time  of  the 
alleged  wrongdoing  (the  sale  of  the  insurance  policy):  “[I]n  or  about  August  2008 
defendants . . . commenced to complete and did complete sale of the . . . insurance policy 
to  defendant  CNF  II  and  to  pay,  disburse  and  conceal  the  proceeds  of  sale  and  the 
beneficiary  entitlements  therein  so  as  to  deprive  plaintiff  of  his  share.”    App’x  43 
(Compl.  ¶ 21).    Accordingly,  the  breach  of  fiduciary  duty  claim  accrued  no  later  than 
August 2008 and is therefore untimely regardless of which statute of limitations applies. 

        Murphy  argues  that  no  accrual  date  can  be  determined  from  the  complaint 
because the sale of the policy does not constitute the sale of his interest in the policy, and 
that  the  unknown  date  of  the  sale  of  his  interest  constituted  the  actual  accrual  date.   
Murphy further contends that he sought equitable remedies for his breach of fiduciary 
duty claim, so  the  six‐year  statute of limitations  should apply.    We need not  consider 
these  arguments  because  Murphy  raises  them  for  the  first  time  on  appeal,  In  re  Nortel 
Networks Corp. Secs. Litig., 539 F.3d 129, 132 (2d Cir. 2008), and they contradict the relevant 
allegations in the complaint. 

        


                                                 3
        Murphy also argues that the accrual of his breach of fiduciary duty claim is subject 
to  a  delayed‐discovery  rule  because  the  claim  is  based  on  fraud,  pursuant  to  CPLR 
§ 213(8).    A fraud‐based breach of fiduciary duty claim “must be commenced within 6 
years from the date of the fraudulent act or 2 years from the date the party discovered 
the  fraud  or  could,  with  due  diligence,  have  discovered  it.”    Kaufman  v.  Cohen,  307 
A.D.2d 113, 122  (1st Dep’t 2003) (internal quotation  marks omitted).    However, CPLR 
§ 213(8) does not apply if the fraud is only incidental to the breach of fiduciary duty claim.   
Id. at 119.    “A fraud action is not incidental only when: (1) the fraud occurred separately 
from and subsequent to the injury forming the basis of the alternate claim; and (2) the 
injuries caused by the fraud are distinct from the injuries caused by the alternate claim.”   
Corcoran v. N.Y. Power Auth., 202 F.3d 530, 545 (2d Cir. 1999).    Here, Murphy alleges no 
fraud damages distinct from the damages allegedly attributable to the breach of fiduciary 
duty.    Murphy’s fraud allegations are therefore incidental to his breach of fiduciary duty 
claim, so he may not benefit from the delayed discovery rule. 

        2.  Conversion,  constructive  trust,  interference  with  economic  advantage,  and 
constructive fraud1  accrue when the alleged wrongdoing takes place, and are subject to 
a statute of limitations of six years or less.    See Vigilant Ins. Co. of Am. v. Housing Auth. of 
City of El Paso, Tex., 87 N.Y.2d 36, 44 (1995) (conversion); Tornheim v. Tornheim, 67 A.D.3d 
775, 776 (2d Dep’t 2009) (constructive trust); Thome v. Alexander & Louisa Calder Found., 70 
A.D.3d 88, 108 (1st Dep’t 2009) (tortious interference); Fandy Corp. v. Lung‐Fong Chen, 691 
N.Y.S.2d  572,  573  (2d  Dep’t  1999)  (constructive  fraud).    The  wrongdoing  underlying 
these  claims  consisted of the alleged August 2008 sale  of the  life insurance policy and 
distribution of the proceeds of that sale, so the claims accrued no later than August 2008 
and are therefore time‐barred. 

       3. Murphy brings an equitable accounting claim as a means to “recover the amount 
due of consequential damages, special damages and interest in this matter.”    App’x 65 
(Compl.  ¶ 117).    But  where  an  accounting  claim  exists  “merely  [as]  a  method  to 
determine the amount of the monetary damages” sought, and “money damages alone 
afford a full and complete remedy,” then the “action sounds in law and not in equity.”   
Cadwalader Wickersham & Taft v. Spinale, 177 A.D.2d 316, 316 (1st Dep’t 1991).    Murphy 
seeks money damages as to his actions at law, and would be able to seek discovery as to 
the measure of damages were he to succeed on those claims.    There is thus no reason to 


1
 Unlike actual fraud, the two-year discovery rule does not apply to constructive fraud claims.
Gonik v. Israel Discount Bank of N.Y., 914 N.Y.S.2d 63, 64 (1st Dep’t 2011).

                                                4
treat Murphy’s accounting claim as a separate form of equitable relief that extends the 
applicable  statute  of  limitations.    See  Klein  v.  Bower,  421  F.2d  338,  344  (2d  Cir.  1970) 
(“New  York  courts  have  long  held  that  a  prayer  for  equitable  relief  will  not  bring  an 
action  under  the  longer  limitations  period  for  equity  actions  when  full  relief  can  be 
granted  at  law.    The  prayer  for  an  accounting  .  .  .  [is]  not  enough  to  bring  the  action 
within the longer equity period.”) (citations omitted); Pons v. People’s Republic of China, 
666 F. Supp. 2d 406, 415 (S.D.N.Y. 2009) (citing Leveraged Leasing Admin. Corp. v. PacifiCorp 
Capital, 87 F.3d 44, 49 (2d Cir. 1996) (“An accounting is unnecessary when an underlying 
legal  action  exists,  and  is  properly  dismissed  when  the  legal  action  is  time‐barred.”).   
Accordingly, Murphy’s accounting claim is time‐barred. 

       4. We review the district court’s determination about equitable tolling for abuse of 
discretion.    Torres v. Barnhart, 417 F.3d 276, 279 (2d Cir. 2005).    Under New York law, 
equitable  estoppel  “applies  where  it  would  be  unjust  to  allow  a  defendant  to  assert  a 
statute of limitations defense,” such as “where plaintiff was induced by [the defendant’s 
subsequent]  fraud,  misrepresentations,  or  deception  to  refrain  from  filing  a  timely 
action.”    Zumpano v. Quinn, 6 N.Y.3d 666, 673‐74 (2006).    If the plaintiff alleges that a 
defendant breached a fiduciary duty, the defendant’s concealment of the facts underlying 
the  claim  provides  a  basis  for  equitable  estoppel,  even  “without  actual 
misrepresentation,” because the defendant had an obligation to disclose those facts.    Id. 
at 675.    Here, even assuming that a fiduciary relationship existed and that defendants 
had a legal duty to disclose the sale of the policy, Murphy admits that he was aware of 
the impending sale, see App’x 46‐47 (Compl. ¶ 36), and “[e]quitable estoppel will not toll 
a limitations statute . . . where a plaintiff possesses timely knowledge sufficient to place 
him or her under a duty to make inquiry and ascertain all the relevant facts prior to the 
expiration of the applicable Statute of Limitations,” Gleason v. Spota, 599 N.Y.S.2d 297, 299 
(2d Dep’t 1993).    Accordingly, the district court did not abuse its discretion. 

      We have considered Murphy’s remaining arguments and conclude that they are 
without merit.    The judgment of the district court is AFFIRMED.     

         

                                                FOR THE COURT:   
                                                Catherine O’Hagan Wolfe, Clerk of Court 




                                                   5